Citation Nr: 1510552	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-14 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989 and March 2003 to May 2004, with periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

In October 2013 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of those proceedings is of record along with additional evidence submitted at the hearing and a waiver of Agency of Original Jurisdiction (AOJ) consideration.  


FINDINGS OF FACT

The Veteran did not suffer an in-service incurrence or aggravation of a disease or injury related to her left leg.


CONCLUSION OF LAW

The criteria for service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

A December 2005 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate her claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of her and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, and Social Security Administration disability records have been obtained and considered.  

The Veteran underwent VA examinations in January 2006 and October 2006 which involved a review of the claims file, an in-person interview, a physical assessment, and, in the case of the October 2006 examination, an opinion concerning the Veteran's condition.  The Board finds this to be adequate because the examiner based his opinion upon consideration of the Veteran's prior medical history, described the claimed disability in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
 
In October 2013 the Board remanded this claim for additional development.  There has been substantial compliance with the Board's remand directives, insofar as the Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which she presented oral argument in support of her claim.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted the elements that were required to substantiate the Veteran's claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked that might substantiate the claim including any private or VA treatment records.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board/DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

The Veteran contends that she suffers from lower left leg pain and that this pain is due to a fracture she suffered during active duty in September 2003.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Analysis

The Veteran's May 1986 entrance medical examination indicates that she suffered a fractured left foot in February 1985, prior to entry onto service.  Service treatment records show treatment for an abrasion on the left calf in July 1986, but no other complaints related to the left lower extremity during the Veteran's first period of active duty.

The Veteran's entrance examination prior to her second period of active duty does not note any problems with the left lower extremity.

Treatment records from September 27, 2003 show a nondisplaced closed fracture of the distal fibular of the right leg treated with a fiberglass cast.  A second record dated the same day shows status post fall 6 days prior resulting in a right ankle fracture.  The provisional diagnosis was status post fracture of the right tibia/fibula.  The report appears to reference the left leg, however the writing is illegible and contemporaneous records suggest this may be a reference to the lateral aspect of the right fibula where the fracture appeared to be visible.  

October 2003 records confirm the Veteran suffered a fracture of her right distal fibula and a head injury after falling off of a truck.   

Subsequent service medical records show treatment and recovery from a status post right ankle fracture over the next several months, including casting, a walking boot and physical therapy, all directed at the right leg.  With one exception, service treatment records do not reference a left ankle injury or plural ankle fractures.  A single record dated November 20, 2003, gives an examination of the right leg, but assesses a fracture of the left tibia.  No treatment for the left leg is indicated however and no explanation to account for this reference to the left tibia, when all treatment had heretofore been directed to the right extremity, is provided.  

February 2004 x-rays show a fracture of the right fibula.  

In October 2005 the Veteran filed a claim for a broken left leg and left leg condition, both beginning in September 2003

December 2005 x-rays showed a normal left ankle, with no abnormalities in the bones, joints, or soft tissues.

At a January 2006 VA general examination the Veteran reported breaking her left tibiofibula after falling from a trailer in September 2003.  The Veteran was assessed with a left tibiofibular fracture, apparently by history.

An April 2006 MRI of the left ankle diagnosed a minor abnormality.  The examiner found a thick band of abnormal scar or reactive tissue around the accessory tarsal navicular with the tissue incorporating the abnormal end of the posterior tibial tendon. The posterior tibial tendon was not demonstrated to the os naviculare and tarsal sinus syndrome with stress reactions in the calcaneus and medial navicular was noted.

The Veteran underwent a second VA examination specific to her ankle in October 2006.  The examiner noted that x-rays do not show a fracture of the left ankle, nor does the April 2006 MRI, which shows soft tissue scarring and evidence of an injury to the Veteran's left foot.  However, the examiner found no evidence of a left ankle injury in the Veteran's file and stated only that if there was an ankle injury during service then the current left lower extremity disability is likely partly related to service.

October 2014 MRI findings include progressive degenerative changes in the accessory navicular, a plantar multiloculated ganglion cyst and mild synovitis in the dorsal ankle tendon sheaths.  The overall assessment was pes planus, and laxity of ligament/joint as noted. 

The Board finds that the weight of the evidence is against a finding that the Veteran suffered an in-service injury to which any current left lower extremity disability may be linked.  The Veteran has reported that she fractured her left ankle during her September 2003 fall.  The preponderance of the evidence however weighs heavily against this assertion.  Significantly, there are no complaints of left ankle problems during the Veteran's second period of active duty and no treatment of any left ankle injury.  

As indicated above, there is a single treatment record stating that the Veteran had a broken left tibia, however there is no other mention of this condition otherwise, and no treatment indicated for such a condition.  Furthermore, x-rays and an MRI conducted following separation from service show no fracture in the Veteran's left ankle, despite the Veteran's testimony to the contrary.  The Board finds that this reference in the treatment records is a mistake as it is at odds with the entirety of the remaining medical record.

Additionally, the Board does not find the Veteran's recounting of events to be supported by the record or to be credible in general.  The Veteran's contention that her left leg was casted on multiple occasions is wholly unsupported by the record, which shows her right leg being casted and placed in a walking boot but not her left.  The Veteran further testified that she had never broken a bone prior to service.  A statement submitted on her behalf contends the same.  However, the Veteran's 1986 entrance examination suggests otherwise.  In fact, the Veteran indicated in her own May 1986 report of medical history that she had currently or had previously suffered broken bones.  

The Board has also considered whether the Veteran's pre-service left foot fracture could have been aggravated by an in-service incident.  However, the Veteran reports that her left leg problems did not begin until September 2003, and the only in service complaint of a left leg problem was the aforementioned left calf abrasion in 1986, which is in a different location than the Veteran's current condition.

As the Board does not find the Veteran's statements on the matter to be credible, and the medical evidence does not demonstrate a left leg injury during service, the preponderance of the evidence is against a finding that any current left leg condition is related to service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a left leg disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


